Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Brown on 03/22/2022.
The application has been amended as follows: 
2. (Currently Amended) The method of claim 1, further comprising adjusting the heating element from the third power level to a fourth power level and showing the second level setting on the display in response to toggling back to the second level setting by a subsequent actuation of the user input back to the second level setting, the fourth power level of the heating element being between the first and third power levels of the heating element or between the second and third power levels of the heating element, wherein the fourth power level is about an average of the first power level and the third power respectively.
12. (Canceled)
16. (Currently Amended) The method of claim 15, further comprising adjusting the heating element from the third power level to a fourth power level and showing the second number on the display in response to toggling back to the second number by a subsequent actuation of the user input back to the second number, the fourth power level of the heating element being between the first and third power levels of the heating element or between the second and third power levels of the heating element, wherein the fourth power level is about an average of the first power level and the third power level or the fourth power level is about an average of the second power level and the third power level, respectively.
Claim Interpretation
	Claim limitations “the third power level is about an average of the first power level and the second power level” as recited in claims 1, 7, and 15, as well as, “the fourth power level is about an average…” as recited in claims 2, 6, 9, and 16 are interpreted in light of the specification.  Specifically, “about an average” is interpreted as meaning “within ten percent of the stated value when used in context of average values” as defined in paragraph 0031 (of the published application).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, suggest, or otherwise disclose “…adjusting the heating element from the second power level to a third power level and 
U.S. Publication 2018/0128493 to Chen et al. is considered the closest prior art to the claimed invention.  Chen teaches a method of adjusting a power level of a cooking appliance (para. 0002-0003) in which the cooking appliance (100; Fig. 1) includes a cooktop surface (106; Fig. 2), user interface (20), and heating elements (14, 16, 18; para. 0012), and wherein the user interface (20) includes displays (36 and 38). With respect to temperature control, Chen states, in paragraph 0014, that the “user interface 20 can control operations of the heating elements 14, 16, 18 according to user touches on the interface, which may be on the cooktop 106 or elsewhere… user interface devices 20 for controlling the heat output of the burners 14, 16, 18 include rotary encoders, potentiometers, touch sensors, and the like. As described in more detail below, the user interface 20 can further include a display 36 for conveying 
Here, Chen envisions a user adjusting the heating element 14, 16, 18 by using the touch sensor 32 on interface 20 to a particular power level which is then shown on 
Chen does not teach or suggest adjusting the heating element from the second power level (power level 4) to a third power level and showing the first level setting (power level 5) on the display in response to toggling back the first level setting, wherein the third power level is about an average of the first power level and the second power level, as required in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761